Citation Nr: 0000341	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent for 
Raynaud's disease.

2.  Entitlement to a compensable evaluation for headaches.  

3.  Entitlement to an evaluation in excess of 10 percent for 
sacro-iliac dysfunction.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In an August 1996 rating decision, the veteran's service 
connected disabilities of Raynaud's syndrome, sacro-iliac 
dysfunction, and chondromalacia of the left knee were 
assigned a zero, noncompensable rating.  In a January 1998 
rating decision, and during the course of this appeal, those 
three disabilities were assigned increased ratings, as listed 
on the title page of this decision.  

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that, 
on a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulations, these issue of entitlement 
for increased evaluations must be addressed by the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's Raynaud's disease disability is manifested 
by subjective complaints of daily blanching, tingling and 
numbness of the fingertips on both hands and the same for the 
feet with additional symptoms of color changes and coolness 
for the feet; and objective observations of no ulcers or 
sores on either hands or feet, and no claudications.  

2.  The veteran's headache disability is manifested by 
headaches 2 to 3 times per month in the left temple area, 
with slight blurring of vision and occasional vomiting. 

3.  The veteran's sacro-iliac dysfunction disability is 
manifested by good range of motion of the lumbar spine, and 
tenderness to palpation, and an impression of low back pain 
with unremarkable x-ray evaluation of the lumbar spine and 
sacroiliac joints.  

4.  The veteran's chondromalacia of the left knee is 
manifested by normal range of motion without any locking 
catching, giving way or swelling, and with tenderness to 
palpation, and no effusion and no instability; and with x-ray 
evaluation within normal limits.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for Raynaud's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7117 1997 
and 1999).

2.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for sacro-iliac dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5294, 5295 (1999).

4.  The criteria for a 10 percent evaluation for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.7. 4.40, 4.59, 
4.71a, Diagnostic Codes 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased evaluations for his service-connected disabilities 
are new, well grounded and adequately developed.  This 
finding is partly based on the veteran's evidentiary 
assertion that his service-connected disabilities have 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).


Legal Precedent & Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  

The words "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59 (1999); see DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected disabilities.  


Raynaud's Disease

In an August 1996 rating decision, service connection was 
granted for bilateral cold feet, as being directly related to 
military service.  The condition was evaluated as zero 
percent disabling, with an effective date of June 1, 1996.  
The decision was based upon service medical records showing 
extensive neurological work-up.  A neurological consultation 
on May 5, 1996 indicated no evidence of significant lower 
extremity arterial disease, and there was no evidence of 
claudication.  The diagnosis was possible RSD (Raynaud's 
Disease) and the veteran was placed on a trial of Prozac.  
The RO noted that reasonable doubt had been resolved in favor 
of the veteran. 

In December 1996, the veteran underwent a VA examination for 
the "Arteries & Veins, cold feet."  The veteran reported 
that his feet got cold at night and that it kept him awake 
for a long period of time at night.  He wore socks 
continuously at night to try to keep his feet warm.  The 
veteran described that his left foot changed colors, from 
white to purple as the coldness continued.  Examination of 
the lower extremities revealed that he had no varicose veins.  
Examination of his feet revealed that the left foot was 
considerably colder than his right foot.  A minimal pulse was 
present in the right foot.  No pulse was palpable in the left 
foot.  The veteran reported having never had x-rays of his 
left foot.  The veteran stated that when he walked he got 
pain in the arch of his foot. The final diagnosis was:  
Specific left cold foot, made worse by cold weather or 
walking.  No hypertension.  Suspicion of Buerger's disease 
was present.  

In an addendum, the examiner wrote:

Further review of the claims file mentions the service-
connected disability to his feet with possible diagnosis 
of Raynaud's disease since his hands are minimally 
involved as well as his feet.  

A March 1997 VA treatment record shows that he veteran was 
seen for complaints of "cold feet."  The examiner noted 
that the veteran had good exercise tolerance.  The examiner 
stated "but he does have left foot pain but not typical of 
PVD (peripheral vascular disease)," and that there was no 
real claudication.  The assessment was cold feet not 
secondary to PVD-consider possible rheumatology diagnoses 
such as Raynaud's.  

In a January 1998 rating decision, the RO increased the 
rating disability from zero to 40 percent disabling, and 
evaluated it as analogous to Raynaud's syndrome; effective 
June 1, 1996.  The increased rating was based on the 
subjective and objective reports included in the VA 
examination records.  

In September 1998, the veteran underwent a VA examination, 
related to "cold injury."  Examination of the extremities 
revealed that the veteran had good femoral pulses.  He had 2+ 
posterior tibial pulses and 1+ dorsalis pedis pulse.  He had 
no hair in the lower 1/3 of the lower leg from about the mid 
shin on down.  The veteran's toes and feet were cold and they 
were slightly white, according to the examiner.  There was no 
cyanosis or clubbing.  There were no ulcers, sores or 
amputations.  His hands were cold and there was no cyanosis 
or blanching at that present time.  The examiner stated that 
the assessment was Raynaud's syndrome, and:  

The veteran has daily blanching and tingling of the 
finger tips in both hands.  There are no ulcers or sores 
on either hand.  The veteran has daily coldness and pain 
to both feet, the left much more so than the right with 
blanching and then turning dusky to purple color in the 
toes, especially on the left foot.  There are no sores 
or ulcers.  Pedal pulses are normal and he has decreased 
hair growth from the mid shin down to the lower leg.  
The veteran has no claudications.  He walks on a daily 
basis.  The coldness and pain require that he put socks 
or gloves on or to warm his feet in warm water.  This is 
a permanent condition not likely to improve.  

In October 1998, the veteran underwent VA nerve conduction 
studies referable to the coldness in his hands and feet.  An 
electromyograph (EMG) was done and it showed a normal study.  
There was no evidence of polyneuropathy.  

In March 1999, the veteran underwent a VA examination for the 
arteries and veins.  The examiner noted that the examination 
was a compensation and pension examination for rating 
purposes.  The examiner noted that there was no claims file, 
but that electronic progress notes were reviewed.  The 
veteran reported that he had no specific cold injury to his 
hands or feet.  He stated that beginning in 1990, he noticed 
that his feet were cold all of the time, and especially his 
left foot.  He also noted that his fingertips would become 
very tingly and painful and numb when they got cold and would 
blanch or turn white.  He stated that he was diagnosed in the 
Navy as having Raynaud's syndrome.  The veteran stated that 
at times his feet, especially his left foot and toes, would 
turn purple.  The veteran stated that it occurred year round, 
and that it was especially worse in the wintertime.  He wore 
socks and had to soak his feet in warm water when they got 
real bad.  Reaching into the freezer to pick up an object 
bothered his fingers, as did drinking cold drinks.  Those 
episodes occurred on a daily basis.  The veteran denied any 
frostbite or cold injury of which he was aware.  

Physical examination revealed that the veteran was well-
developed, well-nourished, and in no acute distress.  
Regarding the extremities, the veteran stated that he got a 
cold sensation, tingling, numbness, burning and pain in his 
fingers, but especially in his feet; which bothered him more 
than his hands.  On physical examination of the extremities, 
there was a normal color.  There was no edema, and 
temperature of the hands was normal.  The temperature of the 
feet was very cool on both sides.  There was no atrophy, and 
there was no dryness.  There were no ulcers.  The examiner 
noted that the hair distribution on both hands and feet was 
normal.  There was no evidence of fungus infection of the 
hands, feet or nails.  There were no scars.  The examiner 
noted that the veteran had normal nails.  The reflexes 
appeared to be normal.  The sensation appeared to be normal.  
There was no atrophy, and there was no deformity.  The 
examiner noted that the veteran appeared to have full range 
of motion of all the joints of his hands, wrists, feet and 
ankles.  The veteran had multiple calluses on his hands, and 
the examiner noted that the veteran did mechanic work and 
that he was a ship rebuilder.  There was no pes planus, and 
pedal pulses and radial pulses were equal bilaterally.  There 
was no evidence of any vascular insufficiency.  

The examiner stated that the assessment was: 

Raynaud's syndrome.  According to the veteran, he has 
daily blanching, tingling and numbness of the fingertips 
on both hands when he is exposed to cold.  He also has 
this involving his feet on a daily basis, actually 
giving him more problems than his hands do.  There is no 
evidence of ulcers or sores on either hands or feet.  
The temperature of the hands is normal.  The feet are 
cool.  The veteran describes Raynaud's phenomena 
consisting of coolness, pain, numbness, tingling, 
blanching, and turning dusky or purple color, especially 
in the toes of the left foot.  Pedal pulses are equal.  
There are no claudications.  The veteran walks on a 
daily basis.  The veteran wears gloves or socks pretty 
much on a permanent basis.  The veteran has been tried 
on Diltiazem to see if this would help this.  Evidently 
it has not.  

In an August 1999 statement, the representative argued that 
the case be remanded because the VA physician who examined 
the veteran in March 1999 for the Raynaud's disability, 
mentioned that there was no claims file available.  The 
representative argued that the opinion given should have been 
based on the entire record, rather than electronic progress 
notes.  In a handwritten rebuttal, the RO stated that the 
veteran was treated by VA for his service-connected 
disability and that electronic progress notes were reviewed 
(in conjunction with) a thorough and contemporaneous VA 
examination report, as was completed by the VA examiner.  

In that regard, the Board agrees that the medical examination 
provided by VA in March 1999 is adequate for rating purposes.  
Indeed the veteran's claims folder, as it pertains to this 
and the other issues on appeal, contains only VA medical 
records.  If, as was indicated by the VA examiner and the RO, 
the VA examiner conducted a review of the claims folder via 
electronic progress notes, the Board finds that to be a 
sufficient review of the claims folder in conjunction with 
the March 1999 evaluation of the veteran for rating purposes.

Next, it is noted that during the course of this appeal, the 
regulations were changed with regard to Raynaud's syndrome.  
On January 12, 1998, various amendments became effective as 
to sections of the VA Schedule for Rating Disabilities 
pertaining to The Cardiovascular System, to include 
Diagnostic Code 7117, the diagnostic code applicable to 
Raynaud's syndrome.  The Court has held that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, revised 
criteria may not be applied earlier than the effective date 
of the revised regulations.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from January 12, 1998, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
August 1996 rating decision was made, the RO considered the 
new regulations in its subsequent January 30, 1998 rating 
decision and corresponding Supplemental Statement of the case 
issued in February 1998.  Therein, the RO adjudicated the 
appropriate disability rating for the veteran's service-
connected Raynaud syndrome under the new regulations and 
provided notice to the veteran and his representative of the 
new regulations.  Since the veteran and his representative 
have had an opportunity to submit evidence and argument 
related to the new regulations, due process considerations 
have been fulfilled.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, Raynaud's disease with occasional 
attacks of blanching or flushing warrants a 20 percent 
evaluation.  Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warrants a 40 percent evaluation.  Raynaud's disease with 
multiple painful, ulcerated areas warrants a 60 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).

The corresponding note provides that the schedular 
evaluations in excess of 20 percent under Diagnostic Codes 
7114, 7115, 7116, and 7117 are for application to unilateral 
involvements.  With bilateral involvements, separately 
meeting the requirements for evaluation in excess of 20 
percent, 10 percent will be added to the evaluation for the 
more severely affected extremity only, except where the 
disease has resulted in an amputation.  The resultant 
amputation rating will be combined with the schedular rating 
for the other extremity, including the bilateral factor, if 
applicable.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.  Id.

The medical evidence prior to the January 1998 increased 
evaluation, did not show that the veteran met the criteria 
for a disability rating in excess of the 40 percent assigned.  
Despite the credibility of the veteran's complaints of having 
cold feet and hands and a left foot that changed colors, 
there was no objective evidence multiple painful, ulcerated 
areas, which would be indicative of a 60 percent rating.  The 
VA examination in 1996 showed no signs of the blanching, 
rubor and cyanosis, for which a 40 percent evaluation under 
the old criteria would be assigned.  The veteran's feet were 
cold to the touch when he was examined by VA examiners.  In 
fact, objectively, the symptomatology exhibited in the 
evidence prior to January 1998 rating was indicative of no 
more than a 20 percent rating under the old criteria; for 
what could be considered occasional attacks of blanching or 
flushing.  The only abnormal finding shown by the medical 
evidence prior to January 1998 was the cold feet and 
subjective complaints of other abnormalities.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 40 percent for Raynaud's 
syndrome prior to January 12, 1998.

Under the provisions of the Rating Schedule in effect January 
12, 1998, Raynaud's syndrome with characteristic attacks 
occurring four to six times a week warrants a 20 percent 
evaluation.  Raynaud's syndrome with characteristic attacks 
occurring at least daily warrants a 40 percent evaluation.  
Raynaud's syndrome with two or more digital ulcers and 
history of characteristic attacks warrants a 60 percent 
evaluation.  A corresponding note provides that 
characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias, and precipitated 
by exposure to cold or by emotional upsets.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.

The criteria for an evaluation in excess of 40 percent, under 
the new regulations are not met because the requisite 
criteria are not demonstrated by the evidence of record.  
Specifically, at the VA examination in March 1999, physical 
examination of the extremities showed normal color, no edema, 
and temperature of the hands was normal.  Temperature of the 
feet was cool on both sides, but there was no atrophy or 
dryness.  While the VA outpatient treatment records in 1997 
and examination report 1996, and 1999, respectively, show 
that the veteran was assessed as having chronic hand pain, 
they present no reports or findings that he had blanching, 
rubor, cyanosis or ulcers of his hands.  Rather, as reported 
by the examiner at the March 1999 VA examination, there was 
no atrophy, or deformity, and the veteran had full range of 
motion of all the joints of his hands, wrists, feet and 
ankles.  He did have multiple calluses on his hands, but that 
was apparently attributable to his work as a ship builder.  
It is the veteran's subjective complaints of coolness, pain, 
numbness, tingling, blanching, and turning purple color, that 
are the focus of the symptoms for this rating, as the 
objective evidence shows only what it described above.  
Accordingly, the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent for 
Raynaud's syndrome under the new criteria effective January 
12, 1998.


Headaches

In an August 1996 rating decision, service connection was 
granted for headaches, as being directly related to military 
service.  A zero percent evaluation was assigned as of June 
1, 1996, based upon service medical records.  The RO reported 
that the veteran complained of having frequent but not severe 
headaches in the left temple at the time of service 
separation.  

In December 1996, the veteran underwent a VA neurological 
examination.  The veteran reported a medical history of 
having had headaches for about 4 to 5 years; and that the 
headaches occurred once or twice a month.  It was noted that 
he was able to close his eyes 15 minutes without taking any 
medications and the headaches were reduced.  He reported a 
family history of migraines.  The examiner wrote that "he 
describes nausea but no vomiting, throbbing on the left side 
of his head, photophobia, phonophobia, but no visual 
scotomas, sensory, or motor loss."  There was no prior 
history of head injuries or loss of consciousness.  It was 
noted that the veteran took Tylenol and Ibuprofen for 
medication.  

Objective findings showed the veteran in no acute distress.  
He was alert and oriented times three.  He had no 
meningismus.  Cranial nerves II-XII were intact in detail, to 
include visual fields, funduscopic examination, and pupillary 
examination.  Motor examination revealed 5/5 strength in the 
arms and the legs without atrophy or fasciculations.  
Reflexes were 1/4 and symmetric, without clonus.  Sensory, 
cerebellar, and gait examination were normal.  He could 
tandem-walk, had a negative Romberg and negative drift.  The 
diagnosis was common migraine headaches occurring once or 
twice a month without clinical evidence of a structural 
intracranial process.  

In a January 1998 rating decision, the RO continued the zero 
percent for headaches because the veteran did not have 
attacks which averaged one in two months, and because he did 
not have the typical migraine symptoms such as photophobia, 
phonophobia, throbbing, or visual scotomas.  

In March 1999, the veteran underwent VA examination.  
Regarding headaches, the examiner stated:

The veteran describes headaches 2-3 times a month 
involving primarily the left temple area.  He states 
that he gets some slight blurring of vision and he 
occasionally vomits.  He states hat he has a very low 
tolerance to any kind of sounds or noise and bright 
lights really bother him quite a bit.  He states that he 
has had these headaches for approximately ten years.  He 
states that he usually takes aspirin and toughs them 
out.  These are migraine-type headaches.  

In a May 1999 Supplemental Statement of the Case, the veteran 
was again notified of the continued noncompensable rating.  

The Board has reviewed all of the evidence pertinent to this 
claim, and determines that the veteran is entitled to an 
increased rating.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

In this case, the veteran's service-connected headache 
disability is rated by analogy to migraines under Diagnostic 
Code 8100.  A 30 percent rating requires migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  A zero percent rating is assigned 
for migraine headaches with less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).

The record reveals that the veteran experiences headaches two 
to three times a month, and that at times it is accompanied 
by with slight blurring of vision and occasional vomiting.  A 
good deal of the evidence is shown by the veteran's 
subjective complaints of headaches when he reports history at 
VA examination.  Objective criteria show that neurological 
evaluation reveals common migraine headaches occurring once 
or twice a month without clinical evidence of a structural 
intracranial process.  The veteran takes over the counter 
medication, and it is not indicated whether he receives 
relief, and he "toughs out" the headaches when they occur.  
Since the veteran has repeatedly reported a history of having 
these type of headaches on an average of 2 to 3 times per 
month, and the pain described therein could be said to be 
prostrating, the Board determines that his symptomatology 
meets the criteria for an increased evaluation for 30 
percent.  This determination resolves all benefit of the 
doubt in the veteran's favor, and takes into account that his 
symptomatology is more like that representing a 30 percent 
rating as opposed to that representing a 10 percent rating.  
See 38 C.F.R. § 4.7.  The RO reported that the veteran does 
not have the typical symptoms associated with migraine 
headaches.  However, the Board points out that at his March 
1999 VA examination, the veteran reported having slight 
blurring of vision, with occasional vomiting, and nausea 
which he also reported having in the past.  An increased 
rating is in order.  

The Board is cognizant that the veteran most likely has 
headaches more than once a month, but the evidence of records 
does not tend to show that he has complete prostrating and 
prolonged attacks that are productive of severe economic 
inadaptibility.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   
That is, in order to receive a 50 percent rating for this 
disability, it must be shown that the veteran has migraine 
headaches that are very frequent and "prostrating" and are 
prolonged attacks of severe economic disability.  This type 
of symptomatology is clearly not shown in the evidence of 
record at this time.  Rather, and again, it is shown, 
especially in the March 1999 VA examination, that the veteran 
has attacks two or three times a month, accompanied by vision 
problems and vomiting.  Accordingly, a 30 percent evaluation 
is assigned.  

It is noted that the Court has held that at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
however, stage ratings are not required, as the veteran is 
entitled to an increased rating to 30 percent for his 
headaches from the date of his claim. 


Sacro-Iliac Dysfunction

In an August 1996 rating decision, service connection was 
granted for sacro-iliac dysfunction, as being directly 
related to military service.  A zero percent evaluation was 
assigned, effective June 1, 1996.  The noncompensable 
evaluation was granted for slight subjective symptoms only.  
The RO noted that the veteran was treated in service for 
chronic mechanical back pain, with nonsteroidal 
antiinflammatory drugs and aggressive physical therapy with 
good results.  At the time of service separation, he had 
joint tenderness at the L5-S1 joint of the lumbar spine.  

In December 1996, the veteran underwent an orthopedic 
examination.  The veteran reported that he had constant pain 
in the low back area, and that it radiated from the mid-low, 
down into the left sacroiliac area.  Some days were better 
than others.  He said that the pain was constant, nagging 
pain.  The pain was increased occasionally by cough and 
sneeze and he got stiffness in the lower back.  The veteran 
said that the stiffness spread up to the muscles of the back.  
He denied radicular pain of any kind and there was no 
numbness, tingling or other neurological symptoms.  He had no 
bowel or bladder symptoms related to his back problem.  The 
examiner noted that the veteran basically felt a "knot" in 
the lower part of his back.  

Physical examination revealed that the veteran was tall, well 
nourished and that he moved smoothly and easily without 
apparent pain or discomfort when removing his clothes and 
getting up and down from the table, etc.  The examiner noted 
that the veteran could walk easily on toes and heels and 
could hop and squat.  Forward flexion was 85 to 90 degrees 
with the finger tips 3 to 4 inches from his toes.  Extension 
was 20 degrees.  Bilateral bending was 25 degrees each and 
bilateral rotation was 25 degrees each.  Deep tendon reflexes 
were 2+ at the knees, 1+ ankles and 1+ plantar, equal 
bilaterally.  No abnormal reflexes were present.  Straight 
leg raise was negative bilaterally to 80 to 85 degrees.  He 
had slightly tight hamstrings but no evidence of positive 
straight leg raise.  Sensory was normal, subjectively and 
objectively, with no sensory loss in either lower extremity.  
Toe extensor and foot dorsiflexor strength were good 
bilaterally and equally so.  There was no evidence of atrophy 
of either lower extremity.  Tenderness was present directly 
over the spinous processes of L3 through S1 and there was 
tenderness in the left sacroiliac joint and no significant 
tenderness in the right sacroiliac joint.  There was no 
tenderness in either sciatic notch bilaterally.  The 
diagnosis was low back sprain, strain.  A corresponding 
December 1996 x-ray report of the bilateral sacroiliac joints 
revealed that there were no bony or soft tissue abnormalities 
identified.  Corresponding December 1996 x-rays of the 
lumbosacral spine revealed some minimal vascular 
calcifications seen anterior to the lumbar vertebral bodies.  
There were no bony or soft tissue abnormalities identified.  
In a section regarding arthritis, the examiner noted that the 
veteran was told by someone that he might get arthritis of 
the back some day.  

In a March 1999 VA examination for the joints, the veteran 
still reported having symptoms on a daily basis which 
worsened with bending or lifting.  The examiner noted that 
the veteran localized to the left side to the paravertebral 
musculature of the lumbar spine.  He denied any radicular 
symptoms.  Physical examination revealed that there veteran 
had good range of motion of the lumbar spine with forward 
flexion of 60 degrees, backward extension of 15 degrees, left 
side bending of 20 degrees, and right side bending of 20 
degrees.  There was tenderness to palpation along the left 
paravertebral musculature.  Toe and heel walking were normal 
according to the examiner.  Neurological evaluation revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in both lower extremities.  Internal and external rotation of 
the hips were normal.  Pulses were normal.  Straight leg 
raising was negative bilaterally.  No atrophy was 
appreciated.  Corresponding x-ray evaluation of the lumbar 
spine and sacroiliac joints was unremarkable.  The impression 
given at the end of the examination report was low back pain.  

The Board has reviewed the evidence pertinent to this claim 
and determines that the veteran is not entitled to an 
evaluation in excess of 10 percent for his back disability at 
this time.  The veteran is currently service-connected for 
sacro-iliac dysfunction, under Diagnostic Code 5294.  
Diagnostic Code 5294 pertains to the rating of sacro-iliac 
injury and weakness, and does not have independent rating 
criteria, but rather is rated by the same criteria under 
which lumbosacral strain is rated pursuant to Diagnostic Code 
5295.  Therein, a 10 percent rating is warranted where there 
is characteristic pain on motion.  Assignment of a 20 percent 
rating is warranted where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1999).  

The veteran's back disability may also be rated under 
Diagnostic Code 5292.  Under the provisions of Diagnostic 
Code 5292, slight limitation of motion of the lumbar segment 
of the spine warrants a 10 percent evaluation.  Moderate 
limitation of motion warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Based on the evidence of record, the veteran's back 
disability is not manifested by lumbar muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
moderate limitation of motion of the lumbar spine, moderate 
recurring attacks of intervertebral disc syndrome, or sacro- 
iliac injury, therefore, a 20 percent disability evaluation 
is not warranted under these diagnostic codes.  Rather, the 
veteran has low back pain associated with good range of 
motion and tenderness to palpation.  Accordingly, the Board 
finds that the veteran does not meet the criteria for a 
rating in excess of 10 percent for the service connected 
lumbosacral strain.

Also, it is noted that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
rating of arthritis, recognizes that painful motion is an 
important factor of disability.  While the veteran has pain 
on movement of the back, he does not have the symptomatology 
to satisfy the requirement for a higher evaluation.  No 
functional loss is shown.  That is, his pain is exactly 
compensated for in the 10 percent rating already assigned for 
his service-connected sacroiliac disability.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating in this instance.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107.


Left Knee Chondromalacia

In an August 1996 rating decision, service connection was 
granted left knee chondromalacia, status post laparoscopy as 
being directly related to military service.  A noncompensable 
evaluation was assigned because the veteran showed no 
objective evidence of painful or limited motion of a major 
joint or group of minor joints.  The RO noted that service 
medical records showed that the veteran had complaints of 
chronic pain in the left knee and that he had undergone 
exploratory laparoscopy in service.  

In December 1996, the veteran underwent VA general and 
orthopedic examinations.  At the general examination, it was 
noted that the veteran had normal gait, without any limp.  At 
the orthopedic examination, the veteran revealed his military 
history as having had a heavy gate fall on him in service, 
and that he hurt and injured his low back and left knee in 
the accident.  The veteran reported that, postoperatively, 
his knee hurt and felt weak.  He reported stiffness in the 
knee when he first got up after prolonged sitting, such and 
with driving.  The veteran denied swelling but did have 
occasional buckling.  He had not fallen.  The veteran 
reported that he had no locking of the knee.  There was no 
significant gritting or grating.  

Examination of the left knee revealed range of motion of zero 
to 145 degrees.  Ligaments were all strong and intact without 
evidence of laxity and there was no instability of the knee 
due to ligamentous problems.  There was some slight 
tenderness along the medial joint line.  There was no 
effusion.  McMurray test and pivot shift test were both 
completely normal, according to the examiner.  There was no 
patellar chondromalacia.  The examiner stated that the 
diagnosis was chondromalacia of the joint surfaces which was 
basically early degenerative joint disease of the left knee; 
excision of fibrotic plica from the left knee.  

In a separate section on arthritis, the examiner stated that 
chondromalacia was noted as basically early arthritis of the 
knee and that the veteran was told by somebody that he might 
get arthritis of his back some day.  Corresponding x-ray of 
the left knee revealed that there were no gross bony or soft 
tissue abnormalities of the left knee.  

In a January 1998 rating decision, an increased evaluation, 
from zero percent disabling to 10 percent disabling, was 
granted effective June 1, 1996.  The RO noted that the 
veteran continued to experience full but painful motion of 
the left knee, and that the x-rays showed not gross bony or 
soft tissue abnormality.  The 10 percent evaluation was 
assigned for the painful motion. 

In March 1999, the veteran underwent VA examination of the 
joints.  It was noted that the veteran currently worked in 
his own business of restoring boats.  He utilized no 
crutches, braces or canes.  With regard to the left knee, he 
continued to have symptoms on a daily basis localized to the 
anteromedial aspect of his left knee.  He took Feldene on a 
regular basis.  He did home exercises.  He denied any 
locking, catching, giving way or swelling.  Physical 
examination revealed tenderness to palpation primarily along 
the medial aspect of the patellofemoral joints.  Range of 
motion was normal.  The examiner stated that no effusion was 
noted, and that no instability was noted on anterior or 
posterior drawer or anterior Lachman's.  No varus or valgus 
instability was noted.  No "meniscal" signs were noted, 
according to the examiner.  The examination impression was 
history of chondromalacia, left knee.  X-ray evaluation of 
the left knee was within normal limits.  

The Board has reviewed the evidence pertinent to this claim 
and determines that an increased evaluation is not warranted.  
In addition to the general law and regulations already 
provided for in this decision, the following regulatory 
criteria is specific to the veteran's knee disorder.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The RO has rated the veteran's left knee disability under 
Diagnostic Code 5014, for osteomalacia.  The diseases under 
diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under 
diagnostic code 5002.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (1999).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260 (1999).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261 (1999).

A 30 percent evaluation may be assigned for other impairment 
of either knee, including recurrent subluxation or lateral 
instability, which is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent 
evaluation will be assigned.  Diagnostic Code 5257 (1999).

A rating higher than the already assigned 10 percent 
evaluation for the left knee disability is not warranted at 
this time.  The record shows that he veteran had essentially 
normal range of motion at the December 1996 VA examination, 
with signs of early degenerative joint disease, and a 
corresponding x-rays showing no gross or bony or soft tissue 
abnormalities.  The veteran received an increased evaluation 
to 10 percent, for the showing of pain on motion of the 
joint.  At the March 1999 VA examination, there was normal 
range of motion for the left knee, and corresponding x-rays 
were within normal limits.  No effusion or instability were 
noted, and the veteran denied having locking.  Tenderness was 
noted, and the veteran subjectively reported that he 
continued to have "symptoms" with his left knee.  In 
essence, the medical findings on VA examinations, and the 
other evidence of record, fail to demonstrate that his left 
knee disability is productive of more than slight impairment.  
As the veteran's disability is rated under limitation of the 
parts affected, and as there is normal range of motion for 
the left knee, a higher rating for chondromalacia of the left 
knee is not warranted.  See 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Code 5014. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca, 8 Vet. App. 202.  
However, the recent VA examination in March 1999 failed to 
demonstrate the presence of pain or weakness in the left 
knee.  Therefore, a higher rating is not warranted under 
these provisions.

Under the provisions of VAOPGCPREC 23-97 (July 1, 1997) and 
9-98 (August 14, 1998), separate ratings may be granted under 
Diagnostic Codes 5257 and certain diagnostic codes used for 
the rating of arthritis.  A separate rating "must be based on 
additional disability," and where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.

In this case, the Board finds that a separate rating for the 
veteran's service-connected left knee disability under 5257 
is not warranted for several reasons.  Diagnostic Code 5014, 
is not necessarily contemplated in the General Counsel's 
analysis, as ratings based on x-ray findings for the criteria 
noted under Diagnostic Code 5003, will not be utilized in 
rating conditions listed under diagnostic codes 5013-5024, 
inclusive.  See 38 C.F.R. § 4.71a, Note (2), Diagnostic Code 
5003.  Furthermore, the medical evidence fails to demonstrate 
the presence of recurrent instability or lateral subluxation 
of either knee.  Accordingly, there is no basis on which a 
separate evaluation pursuant to Diagnostic Code 5257 may be 
assigned.



ORDER

Entitlement to an evaluation in excess of 40 percent for 
Raynaud's disease is denied.

Entitlement to a 30 percent evaluation for headaches is 
granted; subject to the regulations pertinent to the 
disbursement of monetary funds.

Entitlement to an evaluation in excess of 10 percent for 
sacro-iliac dysfunction is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

